953 F.2d 688
293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Henry MALACHOWSKI, Appellant,v.UNITED STATES of America.
No. 91-5032.
United States Court of Appeals, District of Columbia Circuit.
Jan. 30, 1992.

Before MIKVA, Chief Judge, and KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the brief of the appellant;  the motion to stay briefing schedule, or, in the alternative, to treat appellee's motion for summary affirmance as appellee's brief and the opposition thereto;  the motion for summary affirmance and the objections thereto;  the motions for sanctions, the opposition thereto, and the reply;  and the motions to expedite, it is


2
ORDERED that the motion for summary affirmance be granted.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   This court lacks personal jurisdiction over the judges of the U.S. Court of Appeals for the Second Circuit and the judges and magistrate judges of the U.S. District Court for the District of Connecticut.   See D.C.Code Ann. §§ 13-422, 13-423.   Appellant sued the members of the United States Supreme Court for judicial actions taken within their judicial authority.   These appellees are absolutely immune from liability arising out of such actions.   See Stump v. Sparkman, 435 U.S. 349, 356-57 (1978).   Moreover, the district court properly dismissed appellant's request for injunctive relief, inasmuch as appellant failed to state a claim for such relief.   It is


3
FURTHER ORDERED that the motions for sanctions be denied.   It is


4
FURTHER ORDERED that the motion to stay briefing schedule and the motions for expedition be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.